1-7, 11, 12, 14	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 drawn to Figs. 1a-2b,
Species 2 drawn to Figs. 3a-3b, 
Species 3 drawn to Figs. 4a-4b, 
Species 4 drawn to Fig. 5a, 
Species 5 drawn to Fig. 5b, 
Species 6 drawn to Fig. 5c, 
Species 7 drawn to Fig. 5d, 
Species 8 drawn to Fig. 6a, and
Species 9 drawn to Fig. 6b. 
The species are independent or distinct because of their differing arrangement and/or structure of the transverse element. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The Restriction Requirement above is now presented in proper form to reflect US Restriction Practice.
Applicant's election with traverse of Species 1, drawn to claims 1-7, 11, 12 and 14, in the reply filed on 7/3/2021 is acknowledged.  
The traversal is on the ground(s) that the Unity of Invention Standard was improperly applied. The Restriction Requirement above is now presented in proper form to reflect US Restriction Practice. Applicant’s election is viewed as proper and maintained. 
In addition, the traversal is on the ground(s) that Species 1 and Species 2 should be considered as one species.  This is not found persuasive because Species 1 has the scope of the bracket being mounted to the fence whereas Species 2 has the scope of the bracket being mounted to the hoistway surface, for example. This is one example where they do not overlap in scope. Species 2 further shows a separate scope of having a plurality of traverse elements.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Examiner further withdraw claim 14 as being not drawn to the elected embodiment. A close-up view of the traverse element in figs. 2a-b does not show the transverse element being formed from two portions around the wire ropes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8 and 10-12 of U.S. Patent No. 10,336,578 B2. Although the claims at the subject matter claimed in the instant application is broader than in the referenced patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,336,578 B2 in view of Akitomo et al. (JP 2009018899 A). Akitomo teaches the features of claim 4. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ brackets with a lower base and three lateral walls, as taught by Akitomo, to effectively support the traverse element. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,336,578 B2 in view of Sudo (JP 11209031 A). Sudo teaches the features of claim 5. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ active parts, as taught by Sudo, to minimize the impact noise when the support structure engages with the traverse element.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “active parts” of claim 5 and “hydraulic or pneumatic clamps” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites and traction wire rope “and/or” a safety wire rope while claim 12 requires both a traction wire rope and a safety wire rope. It is unclear what condition is being claimed in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pat No 9,260,274 B2) in view of Akitomo et al. (JP 2009018899 A). Meyer discloses a wind turbine comprising: 
Re claim 1, a wind turbine tower (abstract: wind power installation), and an elevator system (abstract: lift), wherein the elevator system comprises: an elevator cabin (10), a traction wire rope for driving the elevator cabin and/or a safety wire rope (70,72).
Meyer does not disclose:
Re claim 1, a plurality of working platforms arranged at different heights within the wind turbine tower, and an upper transverse element provided above the elevator cabin and adapted to be guided along the traction wire rope and/or the safety wire rope, and a support structure, which is adapted to support the upper transverse element and substantially impede its movement in a downwards direction and in a horizontal direction, and to allow movement of the upper transverse element in an upwards direction, wherein the support structure is arranged with or formed by one of the working platforms.
Re claim 3, wherein the support structure comprises a pair brackets, the brackets being dimensioned such that they do not interfere with elevator cabin movement.
Re claim 4, wherein the brackets comprise a lower base and three lateral walls.
Re claim 7, wherein the upper transverse element has a size in at least a direction transversal to elevator cabin up and down movement that is adapted to be larger than that of the elevator cabin in that direction.
However, Akitomo teaches a lift assembly (fig. 1) comprising:
Re claim 1, a plurality of working platforms (7,19, 8,20) arranged at different heights within the wind turbine tower (fig. 1 shows a hoistway, this would be equivalent to the turbine tower of Meyer), and an elevator system, wherein the elevator system comprises: an elevator cabin (2), a traction wire rope for driving the elevator cabin and/or a safety wire rope (3), and an upper transverse element (4) provided above the elevator cabin and adapted to be guided along the traction wire rope and/or the safety wire rope, and a support structure (upper surface of each working platform forms the support structure), which is adapted to support the upper transverse element and substantially impede its movement in a downwards direction and in a horizontal direction, and to allow movement of the upper transverse element in an upwards direction (transition between fig. 1 and fig. 5), wherein the support structure is arranged with or formed by one of the working platforms (19 is formed with 7).
Re claim 3, wherein the support structure comprises a pair brackets (7 is shown as a pair of brackets), the brackets being dimensioned such that they do not interfere with elevator cabin movement (fig. 5).
Re claim 4, wherein the brackets comprise a lower base (upper surface of 7) and three lateral walls (side walls defining the outer surface of 7).
Re claim 7, wherein the upper transverse element has a size (dimension of 4 measured in the horizontal direction in fig. 1) in at least a direction transversal to elevator cabin up and down movement that is adapted to be larger than that of the elevator cabin in that direction (fig. 1).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the transverse element and support structure, as taught by . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pat No 9,260,274 B2) in view of Akitomo et al. (JP 2009018899 A) and Sudo (JP 11209031 A). Meyer as modified discloses the wind turbine (as cited above). Meyer as modified does not disclose:
Re claim 5, wherein the support structure comprises active parts.
However, Sudo teaches a lift assembly (fig. 2):
Re claim 5, wherein the support structure (5,13) comprises active parts (the spec and drawing describe an electromagnetic active parts).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the active parts, as taught by Sudo, to minimize the impact noise when the support structure engages with the traverse element. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pat No 9,260,274 B2) in view of Akitomo et al. (JP 2009018899 A) and Talonen (US Pat No 9,499,375 B2). Meyer as modified discloses the wind turbine (as cited above). Meyer as modified does not disclose:
Re claim 11, wherein the elevator cabin is guided by a ladder arranged on an inner surface of the wind turbine tower.
However, Talonen teaches a lift assembly (fig. 1a):
Re claim 11, wherein the elevator cabin is guided by a ladder arranged on an inner surface of the wind turbine tower (col 9 ln 15-17).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US Pat No 9,260,274 B2) in view of Akitomo et al. (JP 2009018899 A) and Davis et al. (US Pat No 3,666,051). Meyer as modified discloses the wind turbine (as cited above). Meyer as modified does not disclose:
Re claim 12, wherein the upper transverse element comprises a first orifice adapted to receive the traction wire rope and a second orifice adapted to receive the safety wire rope.
However, Davis teaches a lift assembly (fig. 1):
Re claim 12, wherein the upper transverse element (36) comprises a first orifice (fig. 5: leftmost orifice for receiving the leftmost 20) adapted to receive the traction wire rope (fig. 5: leftmost 20) and a second orifice (fig. 5: rightmost orifice for receiving the rightmost 20) adapted to receive the safety wire rope (fig. 5: rightmost 20).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the different orifices, as taught by Davis, to provide additional lateral restriction so that the two ropes do not sway into each other.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654